IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JONATHAN C. GREEN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3241

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 17, 2016.

An appeal from an order of the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

Jonathan C. Green, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Rivera v. Dep’t of Health, 177 So. 3d 1, 3 (Fla. 1st DCA

2015).

LEWIS, ROWE, and KELSEY, JJ., CONCUR.